Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of the Claims
1. 	This application is a CON of 16/049,989 07/31/2018 ABN, which is a CON of 15/639,972 06/30/2017 PAT 10058532, which is a CON of 14/509,297 10/08/2014 PAT 9724327, which claims benefit of 61/888,490 10/08/2013.
2. 	Claims 1-20 are pending in the application.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	3.1 	Claims 1-20 are rejected under the judicially created doctrine of 
obviousness-type double patenting as being unpatentable independently over claims 1-2 and 10-11  of Day et al. US 10,058,532.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a method of delaying the progression from prediabetes to type 2 diabetes in a patient, comprising: identifying a patient having prediabetes and administering to the patient an oral dosage form comprising immediate release phentermine and controlled release topiramate, see claim 1.  Dependent claims 2-10 further limit the scope of methods of use, i.e., the dose of phentermine is from 3.75 mg to 15 mg in claims 2-3 and 5-10, and the dose of topiramate is 23 mg in claim 4.
Applicants claim a method of delaying the progression from MetS to type 2 diabetes in a patient comprising: identifying a patient having MetS and administering to the patient an oral dosage form comprising immediate release phentermine and controlled release topiramate, see claim 11. Dependent claims 12-20 further limit the scope of methods of use, i.e., the dose of phentermine is from 3.75 mg to 15 mg in claims 12-13 and 15-20, and the dose of topiramate is 23 mg in claim 14.
Day et al. ‘532 claims methods of use for treating diabetes in a patient, comprising:
Identifying a patient at risk for developing type 2 diabetes having:(i) HbA1c levels that are  between 5.7% and 6.4%; (ii) plasma glucose levels between 
 (b) administrating to the patient an oral dosage form comprising immediate release phentermine and controlled release topiramate, see claim 1 in column 22. The dose of phentermine is from 3.75 mg to 15 mg, and the dose of topiramate is 23 mg in claim 2 in column 22. Dependent claims 10-11 further limit the scope of methods of use, i.e., the patient has MetS.		
The difference between instant claims and Day et al. ‘532 is that the instant claims are silent on the dose  of phentermine and topiramate.
 One having ordinary skill in the art would find the claims 1-20 prima facie obvious because one would be motivated to employ the methods of use of Day et al. ‘532 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the 
known methods of use of Day et al. ‘532 would possess similar activity 
to that which is claimed in the reference.    
3.2 	Claims 1-20 are rejected under the judicially created doctrine of 
obviousness-type double patenting as being unpatentable independently over claims 1-2 and 10-11  of Day et al. US 9,724,327.  Although the conflicting claims are not identical, 
they are not patentably distinct from each other and reasons are as follows.
Applicants claim a method of delaying the progression from prediabetes to type 2 diabetes in a patient, comprising: identifying a patient having prediabetes and administering to the patient an oral dosage form comprising immediate release phentermine and controlled release topiramate, see claim 1.  Dependent claims 2-10 
Applicants claim a method of delaying the progression from MetS to type 2 diabetes in a patient comprising: identifying a patient having MetS and administering to the patient an oral dosage form comprising immediate release phentermine and controlled release topiramate, see claim 11. Dependent claims 12-20 further limit the scope of methods of use, i.e., the dose of phentermine is from 3.75 mg to 15 mg in claims 12-13 and 15-20, and the dose of topiramate is 23 mg in claim 14.
Day et al. ‘327 claims methods of use for treating diabetes in a patient, comprising administrating to the patient an oral dosage form comprising immediate release phentermine and controlled release topiramate, see claim1 in column 21. The patient has MetS, see claim 11 in column 22.
The difference between instant claims and Day et al. ‘327 is that the instant claims are silent on the dose of phentermine and topiramate.
 One having ordinary skill in the art would find the claims 1-20 prima facie obvious because one would be motivated to employ the methods of use of Day et al. ‘327 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the 
known methods of use of Day et al. ‘327 would possess similar activity 
to that which is claimed in the reference.    
3.3 	Claims 1-10 are rejected under the judicially created doctrine of 
obviousness-type double patenting as being unpatentable independently over claims 1 and 4  of Najarian et al. US 8,580,299.  Although the conflicting claims are not identical, 

Applicants claim a method of delaying the progression from prediabetes to type 2 diabetes in a patient, comprising: identifying a patient having prediabetes and administering to the patient an oral dosage form comprising immediate release phentermine and controlled release topiramate, see claim 1.  Dependent claims 2-10 further limit the scope of methods of use, i.e., the dose of phentermine is from 3.75 mg to 15 mg in claims 2-3 and 5-10, and the dose of topiramate is 23 mg in claim 4.
	Najarian et al. ‘299 claims method for effecting weight loss in a subject having a body mass index of at least 30 kg/m2 and a condition associated with obesity 
comprising administering an escalating unit dosage form comprising, (a) a first 
dosage form, comprising, 23 mg of topiramate, formulated for controlled 
release, and 3.75 mg of phentermine, formulated for immediate release, wherein 
the first dosage form is administered to the subject daily for 2 weeks;  and 
(b) a second dosage form, comprising either, 46 mg of topiramate, formulated 
for controlled release, and 7.5 mg of phentermine, formulated for immediate 
release, or 92 mg of topiramate, formulated for controlled release, and 15 mg 
of phentermine, formulated for immediate release, wherein the topiramate 
formulated for controlled release reaches maximum plasma concentration (Cmax) 
at about 6 to about 10 hours (Tmax) after administration and exhibits a lower 
Cmax, than non-controlled release topiramate, without decreasing total drug 
exposure defined by the area under the concentration-time curve (AUC), enabling 
a reduction in side effects without compromising the efficacy of the treatment, 
and wherein the second dosage form is administered to the subject daily for at 

associate with diabetes, see claim 4 in column 26.
The difference between instant claims and Najarian et al. ‘299 is that the instant claims are silent on the dose of phentermine and topiramate.
 One having ordinary skill in the art would find the claims 1-10 prima facie obvious because one would be motivated to employ the methods of use of Najarian et al. ‘299 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the 
known methods of use of Najarian et al. ‘299 would possess similar activity 
to that which is claimed in the reference.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629          



April 13, 2021